         Case 7:19-cv-00409 Document 7 Filed on 12/20/19 in TXSD Page 1 of 2

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-409
                                       §
 6.10 ACRES OF LAND, MORE OR LESS,     §
 SITUATE IN HIDALGO COUNTY,            §
 STATE OF TEXAS; YOLANDA               §
 HERNANDEZ, ET AL.                     §
                                       §
                    Defendants.        §
_____________________________________________________________________________

           NOTICE OF DISCLAIMER EXECUTED BY DAVID OLVERA
_____________________________________________________________________________

         The United States of America, by Ryan K. Patrick, United States Attorney for the Southern

District of Texas, hereby files a Disclaimer executed by DAVID OLVERA. See fully executed

Disclaimer attached as Exhibit 1. Based on the facts set out in the Disclaimer, the United States of

America respectfully requests that the Honorable Court dismiss DAVID OLVERA from this

cause.

                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                              By:      s/ Roland D. Ramos____________
                                                       ROLAND D. RAMOS
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3458120
                                                       Texas Bar No. 24096362
                                                       1701 W. Bus. Highway 83, Suite 600
                                                       McAllen, TX 78501
                                                       Telephone: (956) 618-8010
                                                       Facsimile: (956) 618-8016
                                                       E-mail: Roland.Ramos@usdoj.gov
                                                       Attorney for Plaintiff



                                             Page 1 of 2
                                         Notice of Disclaimer
      Case 7:19-cv-00409 Document 7 Filed on 12/20/19 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on December 20, 2019, I mailed a true and correct copy of the foregoing

document via regular mail to all parties remaining in this case.


                                              By:      s/ Roland D. Ramos__________
                                                       ROLAND D. RAMOS
                                                       Assistant United States Attorney




                                             Page 2 of 2
                                         Notice of Disclaimer
